HAYS, Chief Justice.
The defendant, Larry LeRoy White, has appealed from his conviction on the charge of assault with a deadly weapon, to wit, a gun, in violation of A.R.S. § 13-249. The brief filed in his behalf raises some five issues, but in view of our decision to reverse the conviction, we shall consider only one; namely, that the state failed to prove defendant’s sanity beyond a reasonable doubt, after the issue was raised by the defense. The following facts are pertinent in our determination of the matter:
The defendant was charged with attempted murder, depositing dynamite in a *509building with intent to injure the building or injure the persons in it, and assault with a deadly weapon on Lorraine Mueller. Prior to trial, he was committed to the State Hospital where he remained for over a year. Finally, he responded to treatment and was returned to stand trial, it having been determined that he was now able to assist counsel at his trial.
The testimony at the trial brought out some rather bizarre facts. The defendant entered a bar in the city of Tucson and sat down at a table. He had a gun in his hand and was holding a package of dynamite between his legs. He ultimately ordered a waitress to come and sit with him and thereafter fired the gun at the ceiling. He was then grabbed by police officers who had previously been summoned.
After the state rested, the defense called to the stand the psychiatrist under whose supervision the defendant had been at the State Hospital, He testified that the defendant, at the time of the offense, was unable to distinguish right from wrong and was insane under the M’Naghten rule. At the hospital, the defendant was diagnosed as having psychomotor epilepsy. A story of prior hospitalizations for mental problems, and previous personal difficulties appears in the record.
The defendant himself took the stand and related in some detail, although cloaked in vagueness, the events leading up to his arrest. He also testified as to his past emotional and mental problems.
In rebuttal to the defense’s evidence on the question of sanity, the state called a medical doctor who specializes in psychiatry. He was one of the two doctors who had initially recommended that defendant be sent to the State Hospital. His testimony failed to contradict the testimony of the defense doctor. In effect, there was no testimony at the trial which rebutted the doubt raised as to the defendant’s sanity. See Foster v. State, 37 Ariz. 281, 294 P. 268 (1930), State v. Martin, 102 Ariz. 142, 426 P.2d 639 (1967), and State v. Begay, 110 Ariz. 200, 516 P.2d 573 (1973).
The state, in support of the jury’s verdict on the question of insanity, cites State v. Cano, 103 Ariz. 37, 436 P.2d 586 (1968). We believe the crux of the difference between the cited case and the instant case lies in this quotation from Cano, supra-.
“In the instant case there was no previous history of mental aberration or abnormal conduct. Defendant Cano took the stand and related his version of the incident. From his own testimony it was abundantly clear that immediately before and after the act he not only knew the nature and consequences of his act, but that he was very much aware it was wrong. All of his actions were normal in that they might be expected of a person apprehended at the scene of a felony. Cano’s childhood was quite unfortunate, but it was no worse than that suffered by a large number of people, of whom very few have become legally insane. Even this testimony did not go uncontradicted, as Fidencio Valdez denied having mistreated Cano in his youth.” 436 P.2d at 591.
In our,case, there is abundant evidence of previous mental problems and treatment therefor.
The judgment of conviction is reversed, and this cause is remanded for proceedings consistent with this decision.
CAMERON, V. C. J., and LOCKWOOD and HOLOHAN, JJ., concur.